In the

       United States Court of Appeals
                     For the Seventh Circuit
                         ____________________

No. 17-2080
NORMA L. COOKE,
                                                        Plaintiff-Appellee,
                                      v.

JACKSON NATIONAL LIFE INSURANCE COMPANY,
                                    Defendant-Appellant.
                         ____________________

            Appeal from the United States District Court for the
              Northern District of Illinois, Eastern Division.
               No. 15 C 817 — Rubén Castillo, Chief Judge.
                         ____________________

   ARGUED JANUARY 11, 2018 — DECIDED FEBRUARY 9, 2018
                ____________________

   Before EASTERBROOK and BARRETT, Circuit Judges, and
STADTMUELLER, District Judge.*
    EASTERBROOK, Circuit Judge. In this suit under the diversi-
ty jurisdiction, the district court entered summary judgment
for Norma Cooke. The judge ordered two kinds of relief:
first, that Jackson National Life Insurance Co. pay Cooke the


   *   Of the Eastern District of Wisconsin, sitting by designation.
2                                                        No. 17-2080

death benefit on her husband Charles’s policy; second, that
Jackson reimburse Cooke’s legal expenses. The first kind of
relief rested on a conclusion that Charles died before the end
of a grace period allowed for late payments of premiums.
The second rested on a conclusion that Jackson should have
expedited the litigation by attaching documents to its an-
swer to the complaint and by making some arguments soon-
er. See 243 F. Supp. 3d 987 (N.D. Ill. 2017). The district court
then entered this order, which the parties have treated as the
final judgment:
    Enter Memorandum Opinion and Order. Plaintiff’s motion for
    summary judgment [47] is granted and Defendant’s motion for
    summary judgment [42] is denied. The Court awards attorney
    fees to Plaintiff for cost of preparing and responding to these
    motions. This case is hereby dismissed with prejudice.

This document set the stage for the problems we must now
resolve.
    This document is self-contradictory, declaring that Cooke
is entitled to two forms of relief while also declaring that the
case is “dismissed with prejudice”, which means that the
plaintiff loses. Suppose we disregard the last sentence—and
the first, which is surplusage. There remains the rule that a
judgment must provide the relief to which the prevailing
party is entitled. See, e.g., Foremost Sales Promotions, Inc. v.
Director, Bureau of Alcohol, Tobacco & Firearms, 812 F.2d 1044
(7th Cir. 1987); Waypoint Aviation Services Inc. v. Sandel Avion-
ics, Inc., 469 F.3d 1071, 1073 (7th Cir. 2006); Rush University
Medical Center v. Leavitt, 535 F.3d 735, 737 (7th Cir. 2008).
This document does not provide relief. It states that one mo-
tion has been granted, another denied, and an award made,
but it does not say who is entitled to what.
No. 17-2080                                                         3

    We have held many times that judgments must provide
relief and must not stop with reciting that motions were
granted or denied—indeed that it is inappropriate for a
judgment to refer to motions at all. See, e.g., Otis v. Chicago,
29 F.3d 1159, 1163 (7th Cir. 1994) (en banc) (“[The judgment]
should be a self-contained document, saying who has won
and what relief has been awarded, but omitting the reasons
for this disposition, which should appear in the court’s opin-
ion.”). See also Fed. R. Civ. P. 54(a) (“A judgment should not
include recitals of pleadings … or a record of prior proceed-
ings.”). This document transgresses almost every rule appli-
cable to judgments.
   The same day it entered the order we quoted above, the
court entered a second order on a standard form used for
judgments. This one provides:
   Judgment is entered in favor of plaintiff, Norma L. Cooke and
   against the defendant, Jackson National Life Insurance Compa-
   ny, which includes an award of reasonable attorney fees in ac-
   cordance with the Court’s Memorandum Opinion and Order.

This second document avoids the internal contradiction but
still lacks vital details. Unlike the first document, which is
signed by the district judge, this one bears only the names of
the district court’s Clerk of Court and one Deputy Clerk—
though Fed. R. Civ. P. 58(b)(2)(B) provides that every judg-
ment other than a simple one on a jury verdict (or one fully
in defendants’ favor) must be reviewed and approved by the
judge personally.
   Recognizing that she did not have an enforceable judg-
ment, Cooke filed a motion under Fed. R. Civ. P. 59(e) asking
the court to specify how much money Jackson must pay. The
court did so—but only in part. It entered an order providing
4                                                  No. 17-2080

that Jackson must pay $191,362.06 on the insurance policy,
plus 10% per annum simple interest running from Septem-
ber 10, 2013. The amount of attorneys’ fees was left dangling.
Cooke also filed a formal petition asking the court to specify
the amount of fees. The district court left the subject open for
nine months—until after this case had been orally argued in
this court. On January 25, 2018, the district court denied the
motion with leave to renew it after we decide the appeal.
    Within 30 days of the district court’s order on Cooke’s
Rule 59 motion, Jackson filed a notice of appeal. It has
thrown in the towel on the merits and paid the $191,362 plus
interest but contends that Cooke is not entitled to attorneys’
fees. Yet how can it appeal from an award of attorneys’ fees
that has yet to be quantified? A declaration of liability lack-
ing an amount due is not final and cannot be appealed. See
Liberty Mutual Insurance Co. v. Wetzel, 424 U.S. 737 (1976).
This rule applies to awards of attorneys’ fees as fully as it
does to decisions about substantive relief. See, e.g., Lac
Courte Oreilles Band of Lake Superior Chippewa Indians v. Wis-
consin, 829 F.2d 601 (7th Cir. 1987); McCarter v. Retirement
Plan for District Managers, 540 F.3d 649, 652–54 (7th Cir.
2008); General Insurance Co. v. Clark Mall Corp., 644 F.3d 375,
380 (7th Cir. 2011). To allow an appeal before quantification
would set the stage for multiple appeals from a single
award: one appeal contesting the declaration of liability and
another contesting the amount. The final-decision rule of 28
U.S.C. §1291 is designed to prevent multiple appeals on dif-
ferent issues in a single case.
   We directed the parties to file supplemental memoranda
on appellate jurisdiction. Cooke’s memorandum states the
obvious: the absence of a dollar figure makes the award of
No. 17-2080                                                 5

attorneys’ fees non-final. Jackson’s memorandum, by con-
trast, tells us that decisions on the merits and awards of at-
torneys’ fees are separately appealable. That’s true enough,
see Budinich v. Becton Dickinson & Co., 486 U.S. 196 (1988),
but irrelevant to the question whether an award of attorneys’
fees may be appealed before the judge has decided how
much is due. If Jackson were contesting the award on the
policy, we would have appellate jurisdiction to consider that
issue, but this does not make the district court’s bare state-
ment about attorneys’ fees appealable. As Budinich held, a
decision on the merits and an award of legal expenses are
independent for the purpose of appellate jurisdiction.
   Cooke wants more than an order dismissing Jackson’s
appeal. She has filed a motion under Fed. R. App. P. 38 seek-
ing attorneys’ fees that she has incurred in responding to
what she now calls a frivolous appeal.
     We deny this motion, because any costs that Cooke has
incurred are largely self-inflicted. Cooke could have filed a
motion months ago (before briefing) asking us to dismiss
Jackson’s premature appeal, but she did not do so. Indeed,
the jurisdictional section of Cooke’s brief on the merits does
not point out that an unquantified award isn’t final. Not un-
til this court raised the issue at oral argument did Cooke ad-
dress the significance of the district judge’s failure to say
how much Jackson owes. If it were permissible for a court to
order both sides to pay a penalty—say, into the law clerks’
holiday-party fund—we would be inclined to do so. But
there’s no such appellate power and no good reason for us to
order Jackson to pay something to Cooke as a result of a
problem that both sides missed.
6                                                 No. 17-2080

    Jackson’s appeal is dismissed for want of jurisdiction.
Any successive appeal from an order quantifying the award
will be heard by this panel and decided without a new oral
argument. (The merits were covered during the argument
already held.) Unless either side wants to contest the amount
of the award, it should be possible to submit a successive
appeal for decision on the existing briefs. The parties should
inform us promptly after any new appeal is taken whether
they want to supplement the briefs already on file.